 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 1 of 38



                                UNITED STATES DISTRICT COURT
1                              NORTHERN DISTRICT OF OKLAHOMA
2
3       1) KENDALL HUMPHREY,
4                         Plaintiff,
5                   v.
      1) TEVA PHARMACEUTICALS USA,
6                                                            Case No.: 4:20-cv-00539-GKF-FHM
      INC.; 2) TEVA WOMEN’S HEALTH,
7     INC. d/b/a TEVA WOMEN’S HEALTH,
      LLC; 3) TEVA WOMEN’S HEALTH,
8     LLC; 4) THE COOPER COMPANIES,                          JURY TRIAL DEMANDED
      INC.; and 5) COOPERSURGICAL, INC.,
9
                     Defendants.
10
11
12                                     COMPLAINT FOR DAMAGES
13
            COMES NOW Plaintiff, Kendall Humphrey, by and through her counsel, files this
14
     Complaint against Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc.,
15
     doing business as Teva Women’s Health, LLC, Teva Women’s Health, LLC, The Cooper
16
     Companies, Inc., and CooperSurgical, Inc. (collectively hereinafter “Defendants”), both jointly
17
     and severally, as the companies and/or successors in interest to the companies that designed,
18
     developed, manufactured, tested, labeled, packaged, distributed, marketed and/or sold ParaGard
19
     Intrauterine medical device that was implanted into Plaintiff, and throughout the United States.
20   Accordingly, Plaintiff alleges and states as follows:
21     I.   INTRODUCTION
22          1.      This is an action for damages relating to the Defendants’ design, manufacture,
23   surveillance, sale, marketing, advertising, promotion, labeling, packaging, and distribution of
24   ParaGard Intrauterine medical device (hereinafter “ParaGard IUD”).
25          2.      ParaGard IUD is an intrauterine device, however, it is regulated as a drug. It is
26   placed into the uterus to prevent conception.
27
28
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 2 of 38




1            3.      ParaGard IUD has a propensity to break at the arms upon explant resulting in
2    serious injuries.
3            4.      Plaintiff used ParaGard IUD, and as a result of its use suffered injuries.
4     II.    GENERAL ALLEGATIONS
5            5.      Plaintiff, Kendall Humphrey (“Plaintiff”), by and through Plaintiff’s attorneys,
6    Sanders Phillips Grossman, LLC, brings this action for personal injuries suffered as a result of
7    using the defective and dangerous ParaGard IUD.
8            6.      ParaGard IUD is prescribed to prevent conception, and at all times relevant hereto,
9    were manufactured, designed, tested, packaged, labeled, marketed, advertised, promoted,
10   distributed, and sold by Defendants. On information and belief, Plaintiff used ParaGard IUD
11   resulting in injuries.
12   III.    PARTIES
13           7.      At all times relevant to this action, Plaintiff, was an individual, citizen and resident
14   of the state of Oklahoma.
15           8.      Plaintiff was implanted with ParaGard IUD in 2016. It was removed in part in 2018,
16   resulting in injuries.
17           9.      Defendant Teva Pharmaceuticals USA, Inc. (hereinafter “Teva Pharmaceuticals”
18   or “Teva USA”) is a Delaware corporation with its principal place of business in Parsippany, New
19   Jersey. At times relevant to this action, Teva USA designed, developed, manufactured and
20   marketed ParaGard IUD at issue. At times relevant to this action, Teva USA communicated with
21   the United States Department of Health and Human Services, Food and Drug Administration
22   (hereinafter “FDA”) regarding the sale, use, and safety concerns related to ParaGard IUDs, which
23   includes managing product recalls, investigating adverse events from ParaGard IUD users, and
24   performing mandatory reporting to FDA regarding ParaGard IUD.
25           10.     At times relevant to this action, Teva USA was involved in regulatory
26   communications, and medical communications, including but not limited to communications with
27   physicians, doctors, the FDA and other medical personnel, which led to activities giving rise to
28
                                                        2
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 3 of 38




1    failure to warn, negligence, gross negligence, common law fraud, negligent misrepresentation,
2    breach of warranty, and a violation of consumer protection laws.
3             11.   Defendant Teva Women’s Health, Inc., is a Delaware corporation with
4    headquarters located at 425 Privet Rd., in Horsham, Pennsylvania and is and/or was a wholly
5    owned subsidiary of Teva USA, and/or operated as a successor-in-interest to Duramed
6    Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., and/or assumed Duramed
7    Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., in a name change after its
8    acquisition by Teva USA. Teva Women’s Health, Inc. converted into Teva Women’s Health, LLC
9    in 2017 and continues to operate as Teva Women’s Health, LLC. At times relevant to this action,
10   Teva Women’s Health, Inc. designed, developed, manufactured and marketed ParaGard IUD at
11   issue.
12            12.   Defendant Teva Women’s Health, LLC is a Delaware limited liability company
13   with headquarters located at 425 Privet Rd., in Horsham, Pennsylvania and is and/or was a wholly
14   owned subsidiary of Defendants Teva USA. Teva Women’s Health’s sole member is Barr
15   Pharmaceuticals, LLC, formed under Delaware law with its principal place of business in New
16   Jersey, and the sole member of Barr Pharmaceuticals, LLC, is Teva USA. For diversity purposes,
17   TWH, LLC, is a citizen of Delaware and New Jersey. Teva Women’s Health, LLC is the product
18   of an entity conversion pursuant to Del. Code Ann. Tit. 8, 266. Teva Women’s Health, Inc.,
19   converted into Teva Women’s Health, LLC and continues to operate as a limited liability company
20   instead of an incorporation (Teva Women’s Health, LLC formerly known as Teva Women’s
21   Health, Inc. collectively hereinafter “Teva Women’s Health”).
22            13.   Accordingly, Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals,
23   Inc., d/b/a Teva Women’s Health Inc., (hereinafter “Duramed”), acquired FEI Women’s Health in
24   2005 wherein the asset of ParaGard IUD was acquired in the deal. Duramed was acquired by Teva
25   USA in 2008 wherein its name was changed to Teva Women’s Health, Inc., a wholly owned
26   subsidiary of Teva USA (Defendants Teva USA and Teva Women’s Health collectively
27   hereinafter “Teva Defendants”).
28
                                                    3
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 4 of 38




1           14.       Defendant The Cooper Companies, Inc., (hereinafter “Cooper Companies”) is a
2    Delaware corporation with headquarters at 6140 Stoneridge Mall Rd., in Pleasanton, California.
3    Cooper Companies purchased assets and global rights and business of ParaGard IUD in September
4    2017 for $1.1 Billion, including their manufacturing facility in Buffalo, New York.
5           15.       Defendant CooperSurgical, Inc., (hereinafter “Cooper Surgical”) is a Delaware
6    corporation with headquarters at 95 Corporate Dr. in Trumbull, Connecticut and a subsidiary of
7    Defendant Cooper Companies (Defendants Cooper Companies and CooperSurgical collectively
8    hereinafter “Cooper Defendants”).
9           16.       At all times relevant hereto and alleged herein, the Cooper Defendants conducted
10   and continues to conduct substantial business within the state of Oklahoma and within the Northern
11   District of Oklahoma.
12          17.       At times relevant hereto and alleged herein, the Teva Defendants conducted and
13   continues to regularly conduct substantial business within the state of Oklahoma, which included
14   and continues to include, the research, safety surveillance, manufacture, sale, distribution and
15   marketing of ParaGard IUD, which is distributed through the stream of interstate commerce into
16   the state of Oklahoma and within the Northern District of Oklahoma.
17          18.       At all relevant times, each Defendant acted in all aspects as the agent or alter ego
18   of each other.
19          19.       The Cooper Defendants are liable as a successors-in-interest under the Oklahoma
20   Uniform Fraudulent Transfer Act, any other state or federal successor in interest acts or statutes;
21   and the Federal Consumer Protection Act pursuant to a fraudulent conveyance or transfer of assets.
22          20.       Upon reasonable belief, Duramed became Teva Women’s Health, Inc., through a
23   name change in 2008. Teva Women’s Health, Inc., then became Teva Women’s Health, LLC
24   through a conversion in 2017. Teva Women’s Health, LLC then sold all of its assets including
25   ParaGard IUD to the Cooper Defendants in 2017. Teva Women’s Health, LLC became a holdings
26   company with no tangible assets.
27
28
                                                       4
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 5 of 38




1           21.     The Cooper Defendants knew or should have known that the transfer and
2    conversion of Teva Women’s Health, Inc. was intended to thwart potential creditors from having
3    a claim against Teva Women’s Heath, Inc. or Teva Women’s Health, LLC. Therefore, the Cooper
4    Defendants are liable pursuant to the Federal Consumer Protection Acts and Oklahoma Uniform
5    Fraudulent Transfer Act.
6           22.     The liability of these companies has passed on through various business
7    instruments and now lies with both the Teva Defendants and the Cooper Defendants.
8           23.     At times relevant and material hereto, the Teva Defendants engaged in the business
9    of, or were successors-in-interest to entities engaged in the business of, researching, developing,
10   designing, formulating, licensing, manufacturing, testing, producing, processing, assembling,
11   packaging, inspecting, distributing, selling, labeling, monitoring, marketing, promoting,
12   advertising, and/or introducing into interstate commerce throughout the United States, in the state
13   of Oklahoma and within the Northern District of Oklahoma, either directly or indirectly, through
14   third-parties, subsidiaries and/or related entities, ParaGard IUD, a drug used in the prevention of
15   pregnancy, implanted in patients throughout the United States, including Plaintiff.
16          24.     At time relevant and material hereto, the Cooper Defendants were successors-in-
17   interest to entities engaged in the business of, researching, developing, designing, formulating,
18   licensing, manufacturing, testing, producing, processing, assembling, packaging, inspecting,
19   distributing, selling, labeling, monitoring, marketing, promoting, advertising, and/or introducing
20   into interstate commerce throughout the United States, in the Oklahoma and within the Northern
21   District of Oklahoma, either directly or indirectly, through third-parties, subsidiaries and/or related
22   entities, ParaGard IUD, a drug used in the prevention of pregnancy, implanted in patients
23   throughout the United States, including Plaintiff.
24          25.     At all times alleged herein, the Teva Defendants were engaged in the business of,
25   or were successors-in-interest to entities engaged in the business of, researching, designing,
26   formulating, compounding, testing, manufacturing, producing, processing, assembling, inspecting,
27
28
                                                       5
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 6 of 38




1    distributing, marketing, labeling, promoting, packaging, and/or advertising for sale or selling
2    ParaGard IUD.
3           26.     At all times alleged herein, the Cooper Defendants were successors-in-interest to
4    entities engaged in the business of, researching, designing, formulating, compounding, testing,
5    manufacturing, producing, processing, assembling, inspecting, distributing, marketing, labeling,
6    promoting, packaging, and/or advertising for sale or selling ParaGard IUD.
7           27.     At all times alleged herein, Defendants were authorized to conduct or engage in
8    business within the Oklahoma and within the Northern District of Oklahoma. The Teva Defendants
9    and the Cooper Defendants as successors-in-interest received financial benefit and profits as a
10   result of designing, manufacturing, marketing, advertising, selling and distributing ParaGard IUD
11   within the state of Oklahoma and within the Northern District of Oklahoma.
12          28.     The combined acts and/or omissions of each Defendant resulted in indivisible
13   injuries to Plaintiff. Each of the above-named Defendants is a joint tortfeasor and is jointly and
14   severally liable to Plaintiff for the negligent acts and omissions alleged herein. Each of the above-
15   named Defendants directed, authorized or ratified the conduct of each and every other Defendant.
16          29.     The amount in controversy exceeds the jurisdictional limits of this court.
17    IV.   JURISDICTION AND VENUE
18          30.     Plaintiff incorporates by reference all of the above paragraphs.
19          31.     Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1332 as complete
20   diversity of citizenship exists between Plaintiff and Defendants and the matter in controversy
21   exceeds the sum of $75,000.00, exclusive of interest and costs.
22          32.     This Court has jurisdiction over the non-resident Defendants because they have
23   conducted business in the state of Oklahoma. Defendants have committed a tort in whole or in
24   part in the state of Oklahoma and have regular and continuing contacts with Oklahoma.
25          33.     In addition, venue of this case is proper in the state of Oklahoma pursuant to 28
26   U.S.C. § 1391 because a substantial part of the events giving rise to Plaintiff’s claims occurred in
27   Northern District of Oklahoma.
28
                                                      6
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 7 of 38




1     V.     FACTUAL ALLEGATIONS
2            34.     ParaGard IUD is an intrauterine drug that can provide long term birth control, up
3    to 10 years, without hormones.
4            35.     ParaGard IUD drug is a T-shaped plastic frame made of polyethylene and barium
5    sulfate that is inserted into the uterus. Copper wire coiled around the IUD produces an
6    inflammatory reaction that is toxic to sperm and egg. A monofilament polyethylene thread is tied
7    through the tip, resulting in two white threads, which aid in the detection and removal of the drug.
8            36.     ParaGard IUD has a propensity to break at the arms upon explant resulting in
9    serious injuries.
10           37.     At relevant times, the Teva Defendants designed, researched, manufactured,
11   labeled, packaged, promoted, marketed and/or sold ParaGard IUD at issue after receiving New
12   Drug Application approval from FDA.
13           38.     In 2008, Teva USA became the owner of ParaGard IUD when it acquired Duramed
14   Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., through its purchase of Barr
15   Pharmaceuticals, Inc.
16           39.     Upon information and belief, when Teva USA acquired Duramed, a division of
17   Barr Pharmaceuticals, Inc., it also acquired Duramed’s manufacturing facilities, sales force and
18   responsibility for maintaining and updating the labeling for ParaGard IUD.
19           40.     Shortly thereafter, Teva USA changed the name of Duramed Pharmaceuticals, Inc.,
20   a division of Barr Pharmaceuticals, Inc., to Teva Women’s Health, Inc., a wholly owned subsidiary
21   of Teva USA.
22           41.     On August 31, 2009, Duramed Pharmaceuticals, Inc., filed with the Ohio Secretary
23   of State a Certificate of Amendment to Foreign Corporation Application For License requesting a
24   name change. A new entity was not created, and no entities were dissolved. Duramed’s license
25   number did not change. Instead, Duramed changed its name to Teva Women’s Health, Inc.
26           42.     Upon information and belief, Teva Women’s Health, Inc. is simply a new name for
27   Duramed.
28
                                                      7
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 8 of 38




1           43.     Upon information and belief, and for purposes of liability and interest, Teva
2    Women’s Health, Inc., is the same entity as Teva Women’s Health, LLC. Teva Women’s Health,
3    Inc., converted into Teva Women’s Health, LLC under the laws of Delaware. Del. Code Ann. Tit.
4    8, 266. Pursuant to Del. Code Ann. Tit. 8, 266, a company that converts from one entity into
5    another is deemed to be a continuation of the preexisting company. A conversion does not equate
6    to a dissolution and no winding up takes place. Therefore, Teva Women’s Health, Inc., did not
7    dissolve, windup, or cease to exist and liability continues from the corporation to the Limited
8    Liability Company.
9           44.     Upon information and belief on August 11, 2017, Teva Women’s Health, Inc.,
10   converted into Teva Women’s Heath, LLC and sold off all of its assets.
11          45.     On September 11, 2017, the Teva Defendants sold ParaGard IUD to the Cooper
12   Defendants.
13          46.     ParaGard IUD is currently sold only in the U.S. and had earned revenues of
14   approximately $168 million for the twelve-month period ending June 30, 2017.
15          47.     The Cooper Defendants still manufacture and sell ParaGard IUD in the U.S.
16          48.     ParaGard IUD was marketed heavily by the Teva Defendants as being safe and
17   effective, and promising fewer side effects than other birth control methods.
18          49.     The marketing and promotional efforts of the Teva Defendants, their advertisers,
19   and sales force served to overstate the benefits of ParaGard IUD and minimize and downplay the
20   risks. These promotional efforts were made while the Teva Defendants fraudulently withheld
21   important safety information from health care providers and the public.
22          50.     Prior to Plaintiff being implanted with ParaGard IUD, the Teva Defendants knew
23   and should have known that the drug was defective and unreasonably dangerous.
24          51.     The Teva Defendants knew or should have known that ParaGard IUD can and does
25   cause serious harm to individuals who use it, due to the risk of ParaGard IUD’s arm breaking upon
26   removal.
27
28
                                                     8
 Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 9 of 38




1           52.     The Teva Defendants knew of these risks from the trials they performed, their post-
2    marketing experience and complaints, third party studies, and their own analysis of these studies,
3    but took no action to adequately warn or remedy the defects and instead concealed, suppressed
4    and failed to disclose or fix this danger.
5           53.     The product warnings for ParaGard IUD were vague, incomplete or otherwise
6    wholly inadequate to alert prescribing physicians and patients to the actual risks associated with
7    ParaGard IUD.
8           54.     The Teva Defendants’ marketing and promotion, through its own website, sought
9    to reassure physicians and patients of the Teva Defendants’ longstanding record of quality and
10   safety assurance.
11          55.     Based upon these representations, upon which Plaintiff and her physician relied,
12   Plaintiff had ParaGard IUD implanted, believing it would be safe and effective, for the entire
13   duration it was implanted and upon removal.
14          56.     Since 2010, the FDA has received over 1600 reports of ParaGard IUD breakage,
15   with over 700 classified as serious.
16          57.     The Teva Defendants’ failure to adequately communicate and report to the FDA
17   the injuries associated with ParaGard IUD resulted in inadequate warnings.
18          58.     The Cooper Defendants are liable as successors-in-interest under the Oklahoma
19   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
20   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
21   fraudulent conveyance or transfer of assets.
22   VI.    PLAINTIFF’S USE OF PARAGARD IUD
23         59.      On information and belief, in 2016, Plaintiff was implanted with Defendants’
24   ParaGard IUD by a physician.
25         60.      Plaintiff, a young and healthy woman, wanted a ParaGard IUD because it was a
26   reversible form of birth control that would allow her to conceive in the future.
27
28
                                                      9
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 10 of 38




1          61.      On October 13, 2018, Plaintiff presented to the Emergency Room with complaints

2    of severe pelvic pain and increased vaginal bleeding. Plaintiff was treated with pain medication

3    and was told to follow up with her physician.

4          62.      On October 24, 2018, Plaintiff presented to her physician in Claremore, Oklahoma

5    to follow up from her emergency room visit and for an evaluation of the ParaGard IUD. Upon
     exam, her physician could not locate the ParaGard IUD. An ultrasound of the pelvis was performed
6
     and revealed that the ParaGard IUD was malpositioned.
7
           63.      Plaintiff’s physician attempted to remove the ParaGard IUD as instructed by the
8
     Teva Defendants, by grasping the ParaGard IUD by the forceps and pulling gently. Despite
9
     following the instructions provided by the Teva Defendants, the ParaGard IUD was unable to be
10
     retrieved. Plaintiff’s physician the attempted to remove the ParaGard IUD using an IUD hook,
11
     however that attempt was also unsuccessful and the ParaGard IUD remained in place. Plaintiff’s
12
     physician planned for surgical retrieval via hysteroscopy or laparoscopy pending location.
13
           64.      On November 7, 2018, Plaintiff presented to her physician for a pre-operative
14
     exam. During that exam a speculum was placed, and Haney clamps were used to locate the
15
     ParaGard IUD. The ParaGard IUD was located and removed. It was mentioned that the strings of
16
     the ParaGard IUD could not be located.
17
           65.      Prior to her procedures, Plaintiff and her doctors were provided with no warning
18
     from the Teva Defendants of the risk of ParaGard IUD failure and injury, nor were Plaintiff and
19
     her doctors provided with adequate warning of the risk of removal of ParaGard IUD. This
20
     information was known or knowable to the Teva Defendants.
21
           66.      On information and belief, Plaintiff used the ParaGard IUD manufactured,
22
     packaged, marketed, sold and/or distributed by the Teva Defendants. The ParaGard IUD reached
23
     Plaintiff without substantial change in the drug’s condition.
24
           67.      On information and belief, as a direct and proximate result of using ParaGard IUD,
25
     Plaintiff developed serious and/or permanent adverse effects.
26
27
28
                                                     10
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 11 of 38




1          68.      As a result of said injuries, Plaintiff suffered significant bodily and mental injuries,
2    pain and suffering, mental anguish, embarrassment, inconvenience, and have and will incur past
3    and future medical expenses.
4          69.      At all relevant times, the Teva Defendants had knowledge that there was a
5    significant increased risk of adverse events associated with ParaGard IUD including arm breakage,
6    and despite this knowledge the Teva Defendants continued to manufacture, market, distribute, sell,
7    and profit from sales of ParaGard IUD.
8          70.      The Cooper Defendants continue to manufacture, market, distribute, sell and profit
9    from sales of ParaGard IUD.
10         71.      Despite such knowledge, the Teva Defendants knowingly, purposely, and
11   deliberately failed to adequately warn Plaintiff, patients, consumers, medical providers, and the
12   public of the increased risk of serious injury associated with using ParaGard IUD.
13         72.      On information and belief, Plaintiff’s prescribing physicians would not have
14   prescribed ParaGard IUD to Plaintiff, would have changed the way they warned Plaintiff about the
15   signs and symptoms of serious adverse effects of ParaGard IUD, and discussed with Plaintiff the
16   true risks of arm breakage and resulting injuries and complications had the Teva Defendants
17   provided said physicians with an appropriate and adequate warning regarding the risks associated
18   with the use of ParaGard IUD.
19         73.      As a direct and proximate result of the Teva Defendants’ conduct, Plaintiff suffered
20   injuries, including, but not limited to, pain, suffering and loss of reproductive health, which
21   resulted in damages to Plaintiff in a sum in excess of the jurisdictional limits of the Court.
22         74.      The Teva Defendants maintained a duty to Plaintiff after the ParaGard IUD was
23   implanted and until it was removed.
24         75.      The Cooper Defendants are liable as a successors-in-interest under the Oklahoma
25   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq, any other state or federal
26   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
27   fraudulent conveyance or transfer of assets.
28
                                                      11
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 12 of 38




1          76.      As a direct result of Plaintiff’s use of ParaGard IUD, Plaintiff suffered from having
2    a broken ParaGard IUD in her, causing her damage, including but not limited to pain, suffering,
3    mental anguish, the loss of reproductive health, loss of enjoyment of life, medical expenses and
4    other out of pocket losses.
5    VII. DELAYED DISCOVERY
6          77.      Plaintiff incorporates by reference the factual portion of this Complaint as if fully
7    set forth herein and additionally, or in the alternative, if same be necessary, allege as follows:
8          78.      Plaintiff plead that the discovery rule should be applied to toll the running of the
9    statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence
10   should have known, of facts indicating that the Plaintiff had been injured, the cause of the injury
11   and the tortuous nature of the wrongdoing that caused the injury.
12         79.      Despite diligent investigation by Plaintiff into the cause of her injuries, including
13   consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and damages and
14   their relation to the Plaintiff’s ParaGard IUD and Defendants’ wrongful conduct was not
15   discovered and could not have been discovered, until a date within the applicable statute of
16   limitations for filing each of Plaintiff’s claims. Therefore, under appropriate application of the
17   discovery rule, Plaintiff’s suit was filed well within the applicable statutory limitations period.
18         80.      Any applicable statutes of limitations have been tolled by the knowing and active
19   concealment and denial of material facts known by the Defendants when they had a duty to disclose
20   those facts. The Defendants’ purposeful and fraudulent acts of concealment have kept Plaintiff
21   ignorant of vital information essential to the pursuit of Plaintiff’s claims, without any fault or lack
22   of diligence on Plaintiff’s part, for the purpose of obtaining delay on Plaintiff’s filing of their
23   causes of action. The Defendants’ fraudulent concealment did result in such delay.
24         81.      Defendants are estopped from relying on the statute of limitations defense because
25   Defendants failed to timely disclose, among other things, facts evidencing the defective and
26   unreasonably dangerous nature of their ParaGard IUD.
27   VIII. CAUSES OF ACTION
28
                                                       12
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 13 of 38




1                                        COUNT I – NEGLIGENCE
2            82.     Plaintiff realleges and incorporates by reference every allegation of this Complaint
3    as if each were set forth fully and completely herein.
4            83.     At times relevant, the Teva Defendants were in the business of designing,
5    developing, setting specifications, manufacturing, marketing, selling and/or distributing ParaGard
6    IUD, including the one that was implanted into the Plaintiff.
7            84.     The Teva Defendants had a duty to exercise reasonable and ordinary care in the
8    manufacture, design, labeling, instructions, warnings, sale, marketing, safety surveillance and
9    distribution of ParaGard IUD so as to avoid exposing others to foreseeable and unreasonable risks
10   of harm.
11           85.     The Teva Defendants breached their duty of care to the Plaintiff and her physicians,
12   in the manufacture, design, labeling, warnings, instructions, sale, marketing, safety surveillance,
13   and distribution of ParaGard IUD.
14           86.     The Teva Defendants knew that ParaGard IUD could break upon removal and
15   failed to warn Plaintiff of this potential injury.
16           87.     The Teva Defendants had a duty to warn Plaintiff of the potential for breakage at
17   the arm(s) upon removal. The Teva Defendants breached that duty and Plaintiff was harmed.
18           88.     The Teva Defendants knew or reasonably should have known that ParaGard IUD
19   was dangerous or likely to be dangerous when used in its intended or reasonably foreseeable
20   manner.
21           89.     At the time of the manufacture and sale of ParaGard IUD, the Teva Defendants
22   knew or should have known that ParaGard IUD was designed and manufactured in such a manner
23   so as to present an unreasonable risk of the fracture of the arm of the drug upon removal.
24           90.     At the time of the manufacturer and sale of ParaGard IUD, the Teva Defendants
25   knew or should have known that ParaGard IUD was designed and manufactured to have
26   unreasonable and insufficient strength or structural integrity to withstand normal placement and
27   subsequent removal.
28
                                                          13
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 14 of 38




1           91.     At the time of the manufacture and sale of ParaGard IUD, the Teva Defendants
2    knew or should have known that using ParaGard IUD for its intended use or in a reasonably
3    foreseeable manner created a significant risk of a patient suffering severe injuries, including but
4    not limited to additional surgeries and/or medical procedures in order to remove the fragmented
5    drug, even leading to hysterectomy.
6           92.     The Teva Defendants knew or reasonably should have known that the consumers
7    of ParaGard IUD would not realize the danger associated with using the drug for its intended use
8    and/or in a reasonably foreseeable manner.
9           93.     The Teva Defendants breached their duty to exercise reasonable and prudent care
10   in the development, testing, design, manufacture, inspection, marketing, labeling, promotion,
11   distribution and sale of ParaGard IUD in, among others, the following ways:
12                             a. Designing and distributing a product in which they knew or should
13                      have known that the likelihood and severity of potential harm from the product
14                      exceeded the burden of taking measures to reduce or avoid harm;
15                             b. Designing and distributing a product in which they knew or should
16                      have known that the likelihood and severity of potential harm from the product
17                      exceeded the likelihood of potential harm from other drug available for the
18                      same purpose;
19                             c. Failing to use reasonable care in manufacturing the product and
20                      producing a product that differed from their design or specifications;
21                             d. Failing to use reasonable care to warn or instruct Plaintiff, Plaintiff’s
22                      healthcare providers or the general health care community about ParaGard
23                      IUD’s substantially dangerous condition or about facts making the product
24                      likely to be dangerous, including pre-and post-sale;
25                             e. Failing to perform reasonable pre-and post-market testing of
26                      ParaGard IUD to determine whether or not the product was safe for its intended
27                      use;
28
                                                     14
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 15 of 38




1                             f. Failing to provide adequate instructions, guidelines, and safety
2                     precautions, to those persons to whom it was reasonably foreseeable would
3                     recommend, use, implant and remove ParaGard IUD;
4                             g. Advertising, marketing and recommending the use of ParaGard
5                     IUD, while concealing and failing to disclose or warn of the dangers known by
6                     the Teva Defendants to be connected with and inherent in the use of ParaGard
7                     IUD;
8                             h. Representing that ParaGard IUD was safe for its intended use when
9                     in fact, the Teva Defendants knew and should have known the product was not
10                    safe for its intended purpose;
11                            i. Continuing manufacture and sale of ParaGard IUD with the
12                    knowledge that the IUD was dangerous and not reasonably safe, and failing to
13                    comply with the FDA good manufacturing regulations;
14                            j. Failing to use reasonable and prudent care in the design, research,
15                    manufacture, and development of ParaGard IUD so as to avoid the risk of
16                    serious harm associated with the use of the IUD;
17                            k. Failing to establish an adequate quality assurance program used in
18                    the manufacturing of ParaGard IUD;
19                            l. Failing to establish and maintain an adequate post-marketing
20                    surveillance program for ParaGard IUD;
21                            m. Failing to adequately and correctly report safety information relative
22                    to ParaGard IUD product resulting in inadequate warnings; and
23                            n. Failing to provide adequate and continuous warnings about the
24                    inherent danger of breakage with ParaGard IUD upon removal.
25          94.    A reasonable manufacturer, distributor, and/or seller under the same or similar
26   circumstances would not have engaged in the aforementioned acts and omissions.
27
28
                                                   15
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 16 of 38




1            95.     As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
2    and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
3    suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
4    economic damages.
5            96.     The Cooper Defendants are liable as successors-in-interest under the Oklahoma
6    Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
7    successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
8    fraudulent conveyance or transfer of assets.
9            WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
10   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
11   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
12   issues so triable as a matter of right.
13                        COUNT II – STRICT LIABILITY DESIGN DEFECT
14           97.     Plaintiff realleges and incorporates by reference every allegation of this Complaint
15   as if each were set forth fully and completely herein.
16           98.     ParaGard IUD is inherently dangerous and defective, unfit and unsafe for its
17   intended use and reasonably foreseeable uses and does not meet or perform to the expectations of
18   patients and their health care providers.
19           99.     ParaGard IUD was expected to, and did, reach its intended consumer without
20   substantial change in the condition in which it was in when it left the Teva Defendants’ possession.
21           100.    The ParaGard IUD implanted in Plaintiff was defective in design because it failed
22   to perform as safely as persons who ordinarily use the products would have expected at time of
23   use.
24           101.    The ParaGard IUD implanted in Plaintiff was defective in design, in that the IUD’s
25   risks of harm exceeded its claimed benefits.
26           102.    Plaintiff and her healthcare providers used ParaGard IUD in a manner that was
27   reasonably foreseeable to the Teva Defendants.
28
                                                      16
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 17 of 38




1            103.    Neither Plaintiff nor her healthcare providers could have by the exercise of
2    reasonable care discovered the IUD’s defective conditions or perceived its unreasonable dangers
3    prior to her implantation of the drug.
4            104.     As a result of the foregoing design defects, ParaGard IUD created risks to the
5    health and safety of its users that were far more significant and devastating than the risks posed by
6    other products and procedures available to treat the corresponding medical conditions, and which
7    far outweigh the utility of ParaGard IUD.
8            105.    The Teva Defendants have intentionally and recklessly designed ParaGard IUD
9    with wanton and willful disregard for the rights and health of the Plaintiff and others, and with
10   malice, placing their economic interests above the health and safety of the Plaintiff and others.
11           106.    As a proximate result of the Teva Defendants’ design of ParaGard IUD, Plaintiff
12   has been injured, and sustained severe pain, suffering, impairment, loss of enjoyment of life, loss
13   of care, comfort, and economic damages.
14           107.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
15   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
16   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
17   fraudulent conveyance or transfer of assets.
18           WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
19   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
20   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
21   issues so triable as a matter of right.
22                  COUNT III – STRICT LIABILITY MANUFACTURING DEFECT
23           108.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
24   as if each were set forth fully and completely herein.
25           109.    The Teva Defendants designed, set specifications, manufactured, prepared,
26   compounded, assembled, processed, marketed, labeled, performed pharmacovigilance, distributed
27   and sold the ParaGard IUD that was implanted into the Plaintiff.
28
                                                      17
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 18 of 38




1           110.    The ParaGard IUD implanted in Plaintiff contained a condition or conditions,
2    which the Teva Defendants did not intend, at the time the ParaGard IUD left the Teva Defendants’
3    control and possession.
4           111.    Plaintiff and Plaintiffs’ health care providers used the drug in a manner consistent
5    with and reasonably foreseeable to the Teva Defendants.
6           112.    As a result of this condition or these conditions, the product failed to perform as
7    safely as the ordinary consumer would expect, causing injury, when used in a reasonably
8    foreseeable manner.
9           113.    ParaGard IUD was defectively and/or improperly manufactured, rendering it
10   defective and unreasonably dangerous and hazardous to Plaintiff.
11          114.    As a result of the manufacturing defects, ParaGard IUD creates risks to the health
12   and safety of the patients that are far more significant and devastating than the risks posed by other
13   products and procedures available to treat the corresponding medical conditions, and which far
14   outweigh the utility of ParaGard IUD.
15          115.    The Teva Defendants intentionally and recklessly manufactured ParaGard IUD
16   with wanton and willful disregard for the rights and health of the Plaintiffs and others, and with
17   malice, placing their economic interests above the health and safety of the Plaintiff and others.
18          116.    As a proximate result of the Teva Defendants manufacture of ParaGard IUD,
19   Plaintiff has been injured, and sustained severe and pain, suffering, impairment, loss of enjoyment
20   of life, loss of care, comfort, and economic damages.
21          117.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
22   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
23   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
24   fraudulent conveyance or transfer of assets.
25          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
26   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
27
28
                                                      18
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 19 of 38




1    excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
2    issues so triable as a matter of right.
3                      COUNT IV – STRICT LIABILITY FAILURE TO WARN
4            118.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
5    as if each were set forth fully and completely herein.
6            119.    The Teva Defendants designed, set specifications, manufactured, prepared,
7    compounded, assembled, processed, marketed, labeled, distributed and sold ParaGard IUD,
8    including the one implanted into Plaintiff, into the stream of commerce and in the course of same,
9    directly advertised and marketed the drug to consumers or persons responsible for consumers.
10           120.    At the time the Teva Defendants designed set specifications, manufactured,
11   prepared, compounded, assembled, processed, marketed, labeled, distributed and sold ParaGard
12   IUD into the stream of commerce, they knew or should have known that the drug presented an
13   unreasonable danger to users of the product when put to its intended and reasonably anticipated
14   use.
15           121.    Specifically, the Teva Defendants knew or should have known that ParaGard IUD
16   posed a significant risk that one of the arms of the drug could break upon removal, resulting in
17   significant injuries.
18           122.    The Teva Defendants had a duty to warn of the risk of harm associated with the use
19   of the drug and to provide adequate warnings concerning the risk the drug could break upon
20   removal, even if implanted properly and even if the drug remained properly in-place.
21           123.    The Teva Defendants failed to properly and adequately warn and instruct the
22   Plaintiff and her health care providers with regard to the inadequate research and testing of
23   ParaGard IUD, and the complete lack of a safe, effective procedure for removal of ParaGard IUD.
24           124.    The risks associated with ParaGard IUD are of such a nature that health care
25   providers and users could not have recognized the potential harm.
26           125.    ParaGard IUD was defective and unreasonably dangerous at the time of its release
27   into the stream of commerce due to the inadequate warnings, labeling and/or instructions
28
                                                      19
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 20 of 38




1    accompanying the product, including but not limited to, the implantation and subsequent removal
2    of ParaGard IUD.
3            126.    The ParaGard IUD, when implanted in Plaintiff, was in the same condition as when
4    it was manufactured, inspected, marketed, labeled, promoted, distributed and sold by the Teva
5    Defendants.
6            127.    The Teva Defendants intentionally, recklessly, and maliciously misrepresented the
7    safety, risks, and benefits in order to advance their own financial interests, with wanton and willful
8    disregard for the rights and health of the Plaintiff.
9            128.    As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
10   and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
11   suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
12   economic damages.
13           129.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
14   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
15   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
16   fraudulent conveyance or transfer of assets.
17           WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
18   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
19   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
20   issues so triable as a matter of right.
21                                 COUNT V – COMMON LAW FRAUD
22           130.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
23   as if each were set forth fully and completely herein.
24           131.    The Teva Defendants falsely and fraudulently represented and continue to represent
25   to the medical and healthcare community, Plaintiff and her physicians, and/or the public that
26   ParaGard IUD had been appropriately tested and was found to be safe and effective.
27
28
                                                       20
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 21 of 38




1            132.    The representations made by the Teva Defendants were, in fact, false. When the
2    Teva Defendants made their representations, they knew and/or had reason to know that those
3    representations were false, and they willfully, wantonly, and recklessly disregarded the
4    inaccuracies in their representations and the dangers and health risks to users of ParaGard IUD.
5            133.    These representations were made by the Teva Defendants with the intent of
6    defrauding and deceiving the medical community, Plaintiff, and the public, and also inducing the
7    medical community, Plaintiff, Plaintiff’s physicians, and/or the public, to recommend, prescribe,
8    dispense, and purchase ParaGard IUD for use as a form of long-term birth control, all of which
9    evidenced a callous, reckless, willful, and depraved indifference to the health, safety, and welfare
10   of Plaintiff.
11           134.    In representations to Plaintiff and/or to her healthcare providers, the Teva
12   Defendants fraudulently concealed and intentionally omitted the following material information:
13                   a. That ParaGard IUD was not as safe as other products and procedures available
14                      to aid in the long-term prevention of pregnancy;
15                   b. That the risk of adverse events with ParaGard IUD was higher than with other
16                      products and procedures available for birth control;
17                   c. ParaGard IUD was not adequately tested;
18                   d. That the limited clinical testing for ParaGard IUD revealed a higher risk of
19                      adverse events, above and beyond those associated with other products and
20                      procedures available for birth control;
21                   e. That the Teva Defendants deliberately failed to follow up on the adverse results
22                      from clinical studies and/or formal and informal reports from physicians and/or
23                      other healthcare providers and either ignored, concealed and/or misrepresented
24                      those findings;
25                   f. That the Teva Defendants were aware of dangers in ParaGard IUD in addition
26                      to and above and beyond those associated with other products and procedures
27                      available for birth control;
28
                                                       21
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 22 of 38




1                   g. That ParaGard IUD was defective, and that it caused dangerous and adverse
2                        side effects, including but not limited to unacceptable incidence of breakage
3                        upon removal;
4                   h.   That when ParaGard IUD needed to be removed, the removal procedure had a
5                        very high failure rate and/or needed to be performed repeatedly;
6                   i. That ParaGard IUD was manufactured negligently;
7                   j. That ParaGard IUD was manufactured defectively; and
8                   k. That ParaGard IUD was designed negligently and designed defectively.
9           135.    The Teva Defendants were under a duty to disclose to Plaintiff and her physicians,
10   the defective nature of ParaGard IUD, including but not limited to, the risk of breakage prior to
11   and upon removal, which could result in permanent injury.
12          136.    The Teva Defendants had sole access to material facts concerning the defective
13   nature of the products and their propensity to cause serious and dangerous side effects and hence,
14   cause dangerous injuries and damage to persons who used ParaGard IUD, such as Plaintiff.
15          137.    The Teva Defendants’ concealment and omissions of material facts concerning the
16   safety of ParaGard IUD were made purposefully, willfully, wantonly, and/or recklessly to mislead
17   Plaintiff, Plaintiff’s physicians, surgeons and healthcare providers and to induce them to purchase,
18   prescribe, and/or dispense ParaGard IUD; and/or to mislead them into reliance upon and cause
19   them to use ParaGard IUD.
20          138.    At the time these representations were made by the Teva Defendants, and at the
21   time Plaintiff and/or her physicians, used ParaGard IUD, Plaintiff and/or her physicians were
22   unaware of the falsehood of these representations, and reasonably believed them to be true.
23          139.    The Teva Defendants knew and had reason to know that ParaGard IUD could and
24   would cause severe and grievous personal injury to the users of the product and was inherently
25   dangerous in a manner that exceeded any purported, inaccurate, or otherwise downplayed
26   warnings.
27
28
                                                     22
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 23 of 38




1           140.    In reliance upon these false representations, Plaintiff and her physicians were
2    induced to, and did use ParaGard IUD, thereby causing severe and permanent personal injuries
3    and damages to Plaintiff. The Teva Defendants knew or had reason to know that the Plaintiff and
4    her physicians and other healthcare providers had no way to determine the truth behind the Teva
5    Defendants’ concealment and omissions, and that these included material omissions of facts
6    surrounding the use of ParaGard IUD, as described in detail herein.
7           141.    Plaintiff and her physicians reasonably relied on facts provided by the Teva
8    Defendants which foreseeably and purposefully suppressed and concealed facts that were critical
9    to understanding the real dangers inherent to the use of ParaGard IUD.
10          142.    Having knowledge based on their research and testing, or lack thereof, the Teva
11   Defendants blatantly and intentionally distributed false information, including but not limited to
12   assurances to Plaintiff, the public, and Plaintiff’s healthcare providers and physicians, that
13   ParaGard IUD was safe for use as a means of providing long-term birth control and was as safe or
14   safer than other product and/or procedures available and/or on the market. As a result of the Teva
15   Defendants’ research and testing, or lack thereof, The Teva Defendants intentionally omitted,
16   concealed and suppressed the dissemination of certain results of testing and research to healthcare
17   professionals, Plaintiff, her physicians, and the public at large.
18          143.    The Teva Defendants had a duty when disseminating information to the public to
19   disseminate truthful information; and a parallel duty not to deceive the public, Plaintiff, and/or her
20   physicians.
21          144.    The information distributed to the public, the medical community, Plaintiff and her
22   physicians by the Teva Defendants included, but was not limited to websites, information
23   presented at medical and professional meetings, information disseminated by sales representatives
24   to physicians and other medical care providers, professional literature, reports, press releases,
25   advertising campaigns, television commercials, print advertisements, and/or other commercial
26   media, and contained material representations which were false and misleading, as well as
27   omissions and concealments of the truth about the dangers of the use of ParaGard IUD.
28
                                                       23
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 24 of 38




1           145.    These representations, and others made by the Teva Defendants, were false when
2    made and/or were made with the pretense of actual knowledge when such knowledge did not
3    actually exist and were made recklessly and without regard to the true facts.
4           146.    The Teva Defendants recklessly and/or intentionally falsely represented the
5    dangerous and serious health and safety concerns inherent in the use of ParaGard IUD to Plaintiff,
6    her physicians and the public at large, for the purpose of influencing the sales of products known
7    to be dangerous and defective, and/or not as safe as other alternatives.
8           147.    At the time the representations were made, Plaintiff and her healthcare providers
9    did not know the truth about the dangers and serious health and/or safety risks inherent in the use
10   of ParaGard IUD.
11          148.    Plaintiff did not discover the true facts about the dangers and serious health and/or
12   safety risks, nor did Plaintiff discover the false representations of the Teva Defendants, nor would
13   Plaintiff with reasonable diligence have discovered the true facts about the Teva Defendants’
14   misrepresentations at the time when the ParaGard IUD was surgically implanted into her.
15          149.    Had Plaintiff known the true facts about the dangers and serious health and/or safety
16   risks of ParaGard IUD, neither Plaintiff nor her physician would not have purchased, used, or
17   relied on the Teva Defendants’ representations and omissions concerning ParaGard IUD.
18          150.    As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
19   and/or distribution of ParaGard IUD, Plaintiff has been seriously injured, and sustained severe
20   injury, pain, suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort,
21   and economic damages.
22          151.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
23   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
24   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
25   fraudulent conveyance or transfer of assets.
26          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
27   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
28
                                                      24
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 25 of 38




1    excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
2    issues as triable as a matter of right.
3                         COUNT VI – NEGLIGENT MISREPRESENTATION
4              152.   Plaintiff realleges and incorporates by reference every allegation of this Complaint
5    as if each were set forth fully and completely herein.
6              153.   At relevant times, the Teva Defendants negligently provided Plaintiff, her
7    healthcare providers, and the general medical community with false or incorrect information or
8    omitted or failed to disclose material information concerning ParaGard IUD, including, but not
9    limited to, misrepresentations regarding the safety of ParaGard IUD.
10             154.   The information distributed by the Teva Defendants to the public, the medical
11   community, the Plaintiff and her healthcare providers, including advertising campaigns, labeling
12   materials, print advertisements, commercial media, was false and misleading and contained
13   omissions and concealment of truth about the dangers of ParaGard IUD.
14             155.   The Teva Defendants’ intent and purpose in making these misrepresentations was
15   to deceive and defraud the public and the medical community, including Plaintiff and Plaintiffs’
16   health care providers; to falsely assure them of the quality of ParaGard IUD and the induce the
17   public and medical community, including Plaintiff and her healthcare provider to request,
18   recommend, prescribe, implant, purchase and continue to use ParaGard IUD.
19             156.   The Teva Defendants had a duty to accurately and truthfully represent to the
20   medical and healthcare community, medical drug manufacturers, Plaintiff, her healthcare
21   providers and the public, that ParaGard IUD had been tested and found to be safe and effective for
22   long term birth control.
23             157.   The representations made by the Teva Defendants were, in fact, false. ParaGard
24   IUD was not safe for human use in its intended and reasonably foreseeable manner. Use of
25   ParaGard IUD is dangerous as there is a risk that it may fracture upon removal causing significant
26   injury.
27
28
                                                       25
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 26 of 38




1           158.    In reliance upon the false and negligent misrepresentations and omissions made by
2    the Teva Defendants, Plaintiff and Plaintiff’s healthcare providers were induced to, and did use
3    ParaGard IUD, thereby causing Plaintiff to endure severe and permanent injuries.
4           159.    The Teva Defendants knew and had reason to know that the Plaintiff, Plaintiff’s
5    healthcare providers, and the general medical community did not have the ability to determine the
6    true facts which were intentionally and/or negligently concealed and misrepresented by the Teva
7    Defendants.
8           160.    Plaintiff and her healthcare providers would not have recommended, and implanted
9    ParaGard IUD had the true facts not been concealed by the Teva Defendants.
10          161.    The Teva Defendants had sole access to the material facts concerning the defective
11   nature of ParaGard IUD and its propensity to cause serious and dangerous side injuries.
12          162.    At the time the Teva Defendants failed to disclose and misrepresented the foregoing
13   facts, and at the time Plaintiff was implanted with ParaGard IUD, Plaintiff and her healthcare
14   providers were unaware of the Teva Defendants’ negligent misrepresentations and omissions.
15          163.    The Teva Defendants failed to exercise ordinary care in making representations
16   concerning ParaGard IUD while they were involved in their manufacture, sale, testing, quality
17   assurance, quality control, and distribution in interstate commerce, because they negligently
18   misrepresented ParaGard IUD’s high risk of unreasonable and dangerous adverse side effects.
19          164.    The Teva Defendants breached their duty to Plaintiff, her physicians, and the
20   medical and healthcare community, by representing that ParaGard IUD has no serious side effects
21   different from older generations of similar products or procedures.
22          165.    Plaintiff and Plaintiff’s healthcare providers reasonably relied upon the
23   misrepresentations and omissions made by the Teva Defendants, where they concealed and
24   misrepresented facts that were critical to understanding the true dangers inherent in the use of
25   ParaGard IUD.
26          166.    Plaintiff and Plaintiff’s healthcare providers’ reliance on the foregoing
27   misrepresentations and omissions was the direct and proximate cause of Plaintiffs injuries.
28
                                                    26
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 27 of 38




1            167.    The Teva Defendants knew, and had reason to know, that ParaGard IUD had been
2    insufficiently tested, or had not been tested at all, that the products lacked adequate and accurate
3    warnings, that they created a high risk, and/or higher than acceptable risk, and/or higher than
4    reported risk that they represented a risk of adverse side effects, including, pain and suffering,
5    surgery to remove the product, and other severe and personal injuries, which are permanent and
6    lasting in nature.
7            168.    As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
8    and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
9    suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
10   economic damages.
11           169.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
12   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
13   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
14   fraudulent conveyance or transfer of assets.
15           WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
16   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
17   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
18   issues as triable as a matter of right.
19                        COUNT VII – BREACH OF EXPRESS WARRANTY
20           170.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
21   as if each were set forth fully and completely herein.
22           171.    At relevant times, the Teva Defendants intended that ParaGard IUD be used in the
23   manner that Plaintiff used it and the Teva Defendants expressly warranted that each product was
24   safe and fit for use by consumers, that it was of merchantable quality, that its side effects were
25   minimal and comparable to other treatments for long-term birth control, and that they were
26   adequately tested and fit for their intended use.
27
28
                                                         27
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 28 of 38




1           172.   At relevant times, the Teva Defendants were aware that consumers, including
2    Plaintiff, would use ParaGard IUD; which is to say that Plaintiff was a foreseeable user of
3    ParaGard IUD.
4           173.   Plaintiff and/or her implanting physicians were, at all relevant times, in privity with
5    the Teva Defendants.
6           174.   ParaGard IUD was expected to reach and did in fact reach its ultimate consumer,
7    including Plaintiff and her implanting physicians, without substantial change in the condition in
8    which it was manufactured and sold by the Teva Defendants.
9           175.   The Teva Defendants breached various express warranties with respect to ParaGard
10   IUD including the following particulars:
11                 a. The Teva Defendants represented to Plaintiff and her physicians and healthcare
12                     providers through their labeling, advertising, marketing materials, detail
13                     persons, seminar presentations, publications, notice letters, and regulatory
14                     submissions that ParaGard IUD was safe, and fraudulently withheld and
15                     concealed information about the substantial risks of serious injury associated
16                     with using ParaGard IUD;
17                 b. The Teva Defendants represented to Plaintiff and her physicians and healthcare
18                     providers that ParaGard IUD was as safe, and/or safer than other alternative
19                     procedures and drugs and fraudulently concealed information, which
20                     demonstrated that ParaGard IUD was not safer than alternatives available on
21                     the market; and
22                 c. The Teva Defendants represented to Plaintiff and her physicians and healthcare
23                     providers that ParaGard IUD was more efficacious than other alternatives and
24                     fraudulently concealed information regarding the true efficacy of the products.
25          176.   In reliance upon the Teva Defendants’ express warranties, Plaintiff was implanted
26   with ParaGard IUD as prescribed and directed, and therefore, in the foreseeable manner normally
27   intended, recommended, promoted, and marketed by the Teva Defendants.
28
                                                     28
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 29 of 38




1              177.   At the time of making such express warranties, the Teva Defendants knew or should
2    have known that ParaGard IUD does not conform to these express representations because
3    ParaGard IUD was not safe and had numerous side effects, many of which the Teva Defendants
4    did not accurately warn about, thus making ParaGard IUD unreasonably unsafe for its intended
5    purpose.
6              178.   Members of the medical community, including physicians and other healthcare
7    professionals, as well as Plaintiff and her physicians, relied upon the representations and warranties
8    of the Teva Defendants in connection with use, recommendation, description, and/or dispensing
9    of ParaGard IUD.
10             179.   The Teva Defendants breached their express warranties to Plaintiff in that ParaGard
11   IUD was not of merchantable quality, safe and/or fit for its intended uses, nor was it adequately
12   tested.
13             180.   As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
14   and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
15   suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
16   economic damages.
17             181.   The Cooper Defendants are liable as successors-in-interest under the Oklahoma
18   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
19   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
20   fraudulent conveyance or transfer of assets.
21             WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
22   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
23   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
24   issues as triable as a matter of right.
25                        COUNT VIII – BREACH OF IMPLIED WARRANTY
26             182.   Plaintiff realleges and incorporates by reference every allegation of this Complaint
27   as if each were set forth fully and completely herein.
28
                                                       29
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 30 of 38




1           183.    At relevant and material times, the Teva Defendants manufactured, distributed,
2    advertised, promoted, and sold ParaGard IUD.
3           184.    At relevant times, the Teva Defendants intended that ParaGard IUD be implanted
4    for the purposes, and in the manner, that Plaintiff or her physicians or surgeons used it and the
5    Teva Defendants impliedly warranted each ParaGard IUD to be of merchantable quality, safe and
6    fit for such use, and to have been adequately tested.
7           185.    The Teva Defendants were aware that consumers, including Plaintiff or her
8    physicians or surgeons would implant ParaGard IUD in the manner described by the instructions
9    for use and that Plaintiff was the foreseeable user of ParaGard IUD.
10          186.    Plaintiff and/or her physicians and surgeons were at all relevant times in privity
11   with the Teva Defendants.
12          187.    The Teva Defendants’ ParaGard IUD was expected to reach and did in fact reach
13   consumers, including Plaintiff and/or her physicians and surgeons, without substantial change in
14   the condition in which they manufactured and sold by the Teva Defendants.
15          188.    The Teva Defendants breached various implied warranties with respect to ParaGard
16   IUD, including the following particulars:
17                  a. The Teva Defendants represented through their labeling, advertising, marketing
18                      materials, detail persons, seminar presentations, publications, notice letters,
19                      medical literature, and regulatory submissions that ParaGard IUD was safe and
20                      fraudulently withheld and concealed information about the substantial risks of
21                      serious injury associated with using ParaGard IUD;
22                  b. The Teva Defendants represented that ParaGard IUD was safe, and/or safer than
23                      other alternative drugs or procedures and fraudulently concealed information,
24                      which demonstrated that ParaGard IUD was not as safe or safer than
25                      alternatives available on the market; and
26
27
28
                                                     30
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 31 of 38




1                    c. The Teva Defendants represented that ParaGard IUD was more efficacious than
2                        other alternative treatments and fraudulently concealed information, regarding
3                        the true efficacy of ParaGard IUD.
4            189.    In reliance upon the Teva Defendants’ implied warranties, Plaintiff and/or her
5    implanting physicians and surgeons used ParaGard IUD as prescribed in the foreseeable manner
6    normally intended, recommended, promoted, and marketed by the Teva Defendants.
7            190.    The Teva Defendants breached their implied warranties to Plaintiff and/or her
8    implanting physicians and surgeons in that ParaGard IUD was not of merchantable quality, safe
9    and fit for its intended use, or adequately tested, in violation of common law principles.
10           191.    As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
11   and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
12   suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
13   economic damages.
14           192.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
15   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
16   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
17   fraudulent conveyance or transfer of assets.
18           WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
19   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
20   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
21   issues as triable as a matter of right.
22               COUNT IX – VIOLATION OF CONSUMER PROTECTION LAWS
23           193.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
24   as if each were set forth fully and completely herein.
25           194.    Plaintiff purchased and used ParaGard IUD primarily for personal use thereby
26   suffering ascertainable losses, as a result of the Teva Defendants’ actions in violation of the
27   consumer protection laws.
28
                                                      31
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 32 of 38




1           195.    Had the Teva Defendants not engaged in the deceptive conduct described herein,
2    Plaintiff and her physicians would not have purchased and/or paid for ParaGard IUD and would
3    not have incurred related medical costs and injury.
4           196.    The Teva Defendants engaged in wrongful conduct while at the same time
5    obtaining, under false pretenses, moneys from Plaintiff for ParaGard IUD, that was implanted into
6    her, and that would not have been paid for had the Teva Defendants not engaged in unfair and
7    deceptive conduct.
8           197.    Unfair methods of competition of deceptive acts or practices that were proscribed
9    by law, including the following:
10                  a. Representing that goods or services have characteristics, ingredients, uses
11                        benefits or quantities that they do not have;
12                  b. Advertising goods or services with the intent not to sell them as advertised; and
13                  c. Engaging in fraudulent or deceptive conduct that creates a likelihood of
14                        confusion and/or misunderstanding.
15          198.    Plaintiff was injured by the cumulative and indivisible nature of the Teva
16   Defendants’ conduct. The cumulative effect of the Teva Defendants’ conduct directed at patients,
17   physicians and consumers, including the Plaintiff and her physicians, was to create demand for
18   and promote the sale of ParaGard IUD. Each aspect of the Teva Defendants’ conduct combined to
19   artificially create sales of ParaGard IUD.
20          199.    The Teva Defendants have a statutory duty to refrain from unfair or deceptive acts
21   or trade practices in the design, labeling, development, manufacture, promotion, and sale of
22   ParaGard IUD.
23          200.    Had the Teva Defendants not engaged in the deceptive conduct described above,
24   Plaintiff would not have purchased and/or paid for ParaGard IUD, and would not have incurred
25   related medical costs.
26          201.    The Teva Defendants’ deceptive, unconscionable, or fraudulent representations and
27   material omissions to patients, physicians and consumers, including Plaintiff and her physicians,
28
                                                       32
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 33 of 38




1    constituted unfair and deceptive acts and trade practices in violation of the state and Federal
2    consumer protection statutes.
3           202.    The Teva Defendants’ actions, as complained of herein, constitute unfair
4    competition or unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation
5    of state and Federal consumer protection statutes, including but not limited to the Oklahoma
6    Consumer Protection Act, 15 Okla. Stat. § 15-753, et seq..
7           203.    The Teva Defendants have engaged in unfair competition or unfair or deceptive
8    acts or trade practices or have made false representations in violation under the statute(s)
9    enumerated herein to protect consumers against unfair, deceptive, fraudulent and unconscionable
10   trade and business practices and false advertising, the Teva Defendants are the suppliers,
11   manufacturers, advertisers, and sellers, who are subject to liability under such legislation for
12   unfair, deceptive, fraudulent and unconscionable consumer sales practices.
13          204.    The Teva Defendants and the Cooper Defendants further engaged in fraudulent
14   behavior regarding the transfer and/or sale of assets to the Cooper Defendants in 2017. The Cooper
15   Defendants knew or should have reasonably known that the transfer of assets was done in a manner
16   consistent with and in an effort to, deceive potential creditors.
17          205.    Pursuant to the terms of the asset purchase agreement, Teva Women’s Health, Inc.,
18   claims to maintain liability for all ParaGard IUD placed prior to the execution of the asset purchase
19   agreement in September of 2017. However, Teva Women’s Health, Inc., converted to Teva
20   Women’s Health, LLC and sold off all of its assets.
21          206.    The Cooper Defendants knew or reasonably should have known that the Teva
22   Defendants converted Teva Women’s Health, Inc., into Teva Women’s Health, LLC after selling
23   off or moving all assets from Teva Women’s Health, Inc.
24          207.    Therefore, the Cooper Defendants knew or reasonably should have known that the
25   Teva Defendants’ shuffling of assets and subsequent conversions were done to thwart potential
26   creditors in violation of the Oklahoma Consumer Protection Act, 15 Okla. Stat. § 15-753, et seq.
27   and Federal consumer protection laws.
28
                                                      33
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 34 of 38




1           208.    The Defendants violated these statutes that were enacted to protect consumers
2    against unfair, deceptive, fraudulent and unconscionable trade and business practices and false
3    advertising, by knowingly and falsely representing that ParaGard IUD was fit to be used for the
4    purpose for which it was intended, when in fact it was defective and dangerous, and by other acts
5    alleged herein. These representations were made in uniform promotional materials and product
6    labeling.
7           209.    The actions and omissions of the Defendants alleged herein are uncured or
8    incurable deceptive acts under the statutes enacted in the states to protect consumers against unfair,
9    deceptive, fraudulent and unconscionable trade and business practices and false advertising.
10          210.    The Defendants had actual knowledge of the defective and dangerous condition of
11   ParaGard IUD and failed to take any action to cure such defective and dangerous conditions.
12          211.    Plaintiff and her implanting physicians and surgeons relied upon the Teva
13   Defendants’ misrepresentations and omissions in determining which product and/or procedure to
14   undergo and/or perform.
15          212.    The Teva Defendants’ deceptive, unconscionable or fraudulent representations and
16   material omissions to patients, physicians and consumers, constitute unfair and deceptive acts and
17   practices.
18          213.    By reason of the unlawful acts engaged by the Teva Defendants, and as a direct and
19   proximate result thereof, Plaintiff has suffered ascertainable losses and damages.
20          214.    As a proximate result of the Teva Defendants’ design, manufacture, marketing, sale
21   and/or distribution of ParaGard IUD, Plaintiff has been injured, and sustained severe pain,
22   suffering, impairment, loss of enjoyment of life, loss of reproductive health, comfort, and
23   economic damages.
24          215.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
25   Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
26   successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
27   fraudulent conveyance or transfer of assets.
28
                                                      34
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 35 of 38




1            WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
2    for compensatory damages, for punitive damages, and for costs, in an as yet unliquidated sum in
3    excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
4    issues as triable as a matter of right.
5                                   COUNT X – GROSS NEGLIGENCE
6            216.    Plaintiff realleges and incorporates by reference every allegation of this Complaint
7    as if each were set forth fully and completely herein.
8            217.    The wrongs done by the Teva Defendants were aggravated by the kind of malice,
9    fraud, and grossly negligent disregard for the rights of others, the public, and Plaintiff , for which
10   the law would allow, and which Plaintiff will seek at the appropriate time under governing law
11   for the imposition of exemplary damages, in that the Teva Defendants’ conduct was specifically
12   intended to cause substantial injury to Plaintiff; or when viewed objectively from the Teva
13   Defendants’ standpoint at the time of the conduct, involved an extreme degree of risk, considering
14   the probability and magnitude of the potential harm to others, and the Teva Defendants were
15   actually, subjectively aware of the risk involved, but nevertheless proceeded with conscious
16   indifference to the rights, safety, or welfare of others; or included material representations that
17   were false, with the Teva Defendants, knowing that they were false or with reckless disregard as
18   to the truth and as a positive assertion, with the intent that the representation is acted on by Plaintiff.
19           218.    Plaintiff and her physicians relied on the representations of the Teva Defendants
20   and suffered injury as a proximate result of this reliance.
21           219.    Plaintiff therefore will seek to assert claims for exemplary damages at the
22   appropriate time under governing law in an amount within the jurisdictional limits of the Court.
23           220.    Plaintiff also alleges that the acts and omissions of the Teva Defendants, whether
24   taken singularly or in combination with others, constitute gross negligence that proximately caused
25   that injuries to Plaintiff. In that regard, Plaintiff will seek exemplary damages in an amount that
26   would punish the Teva Defendants for their conduct and which would deter other manufacturers
27   from engaging in such misconduct in the future.
28
                                                         35
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 36 of 38




1            221.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
2    Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
3    successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
4    fraudulent conveyance or transfer of assets.
5            WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
6    for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
7    excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
8    issues as triable as a matter of right.
9                                   COUNT XI – PUNITIVE DAMAGES
10           222.    Plaintiff incorporates by reference each and every allegation contained in the
11   preceding paragraphs as though fully set forth herein.
12           223.    At times material hereto, the Teva Defendants knew or should have known that
13   their ParaGard IUD, as designed, manufactured, assembled, sold and/or distributed was
14   inherently dangerous.
15           224.    At times material hereto, the Teva Defendants attempted to misrepresent and
16   did misrepresent facts concerning the safety of their ParaGard IUD.
17           225.    The Teva Defendants’ misrepresentations included knowingly withholding
18   material information from the public and consumers alike, including Plaintiff, concerning the
19   safety of ParaGard IUD.
20           226.    At times material hereto, the Teva Defendants knew and recklessly disregarded
21   the fact that their ParaGard IUD could cause serious, disabling, and permanent injuries to
22   individuals such as Plaintiff.
23           227.    Notwithstanding the foregoing, the Teva Defendants continued to aggressively
24   market and promote their ParaGard IUD, without disclosing the risks.
25           228.    As a proximate result of the Teva Defendants’ willful, wanton, careless,
26   reckless, conscious, and deliberate disregard for the rights and safety of their consumers,
27   Plaintiff suffered severe and permanent physical and emotional injuries, endured pain and
28
                                                     36
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 37 of 38




1    suffering, and has suffered economic loss, including incurring significant expenses for
2    medical care and treatment, and will continue to incur such expenses in the future.
3            229.    The Teva Defendants’ aforesaid conduct was committed with knowing,
4    conscious, careless, reckless, willful, wanton, and deliberate disregard for the rights and safety
5    of consumers, including Plaintiff, thereby entitling Plaintiff to punitive damages in an amount
6    appropriate to punish the Teva Defendants and deter them from similar conduct in the future.
7            230.    The Cooper Defendants are liable as successors-in-interest under the Oklahoma
8    Uniform Fraudulent Transfer Act, 24 Okla. Stat. § 24-112, et seq., any other state or federal
9    successor in interest acts or statutes; and the Federal Consumer Protection Act pursuant to a
10   fraudulent conveyance or transfer of assets.
11           WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
12   for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in
13   excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all
14   issues as triable as a matter of right.
15                                             PRAYER FOR RELIEF
16           So far as the law and this Court allows, Plaintiff demands judgment against each
17   Defendant on each count as follows:
18                   a.      All available compensatory damages for the described losses with respect
19                           to each cause of action;
20                   b.      Past and future medical expenses, as well as the cost associated with past
21                           and future life care;
22                   c.      Past and future lost wages and loss of earning capacity;
23                   d.      Past and future emotional distress;
24                   e.      Consequential damages;
25                   f.      All available noneconomic damages, including without limitation pain,
26                           suffering, and loss of enjoyment of life;
27                   g.      Punitive damages with respect to each cause of action;
28
                                                        37
Case 4:20-cv-00539-GKF-CDL Document 2 Filed in USDC ND/OK on 10/20/20 Page 38 of 38




1               h.      Reasonable attorneys' fees where recoverable;
2               i.      Costs of this action;
3               j.      Pre-judgment and all other interest recoverable; and
4               k.      Such other additional, further, and general relief as Plaintiff may be
5                       entitled to in law or in equity as justice so requires.
6                                       DEMAND FOR JURY TRIAL
7        Plaintiff hereby demands a trial by jury as to all issues.
8
9        Dated: October 20, 2020
10                                                      Respectfully Submitted,
11
                                                        /s/ Randi Kassan
12                                                      Randi Kassan, Esq.
                                                        Sanders Phillips Grossman, LLC
13                                                      100 Garden City Plaza
                                                        Suite 500
14                                                      Garden City, NY 11530
15                                                      (516) 741-5600
                                                        (516) 741-0128
16                                                      Rkassan@thesandersfirm.com
17                                                      /s/ Peyton P. Murphy
                                                        Peyton P. Murphy (pro hac vice)
18
                                                        Murphy Law Firm, LLC
19                                                      2354 S. Acadian Thruway
                                                        Baton Rouge, LA 70808
20                                                      (225) 928-8800
                                                        (225) 246-8780
21                                                      Peyton@murphylawfirm.com
22
23
24
25
26
27
28
                                                   38
